Animal health requirements applicable to the non-commercial movement of pet animals (debate)
The next item is the report by Mrs Bairbre de Brún, on behalf of the Committee on the Environment, Public Health and Food Safety, concerning the draft Regulation of the European Parliament and of the Council amending Regulation (EC) No 998/2003 on the animal health requirements applicable to the non-commercial movement of pet animals - C7-0035/2009 -
Mr President, this is the first amended regulation to come before the plenary meeting and the first that comes under the provisions of the Treaty of Lisbon. I would like to express my gratitude to the shadow rapporteurs - Mrs Soullie, Mrs Willmott, Mrs Vălean, Mrs Evans, Mr Nicholson and Mrs Rosbach - for their help during a series of complicated negotiations; and I am grateful for the exceptional support I received from the Parliament's legal services and codecision unit. I would also like to thank the Council and the Commission.
The substance of the Environmental Committee dossier was agreed at the beginning of December, and from the start of this year, we have been dealing with certain aspects relating to how Article 290 of the Treaty on the Functioning of the European Union can be implemented with regard to this dossier.
It sometimes seemed that we would never manage to come to an agreement. However, we succeeded. We agreed a solution for this dossier. In doing so, we ensured that pet owners could continue to travel across EU borders with their pets, while including a transitional system that allows certain Member States to apply stricter controls, depending on disease, for a period of eighteen months.
The proposed amended regulation recognises the progress that has been made hitherto. To ensure that the rabies situation in the EU improves from here on, the transitional system will be extended in five Member States until 31 December 2011 - by that time, provisions relating to the non-commercial movement of pets will be the same all over the EU. It is recommended that the transitional system should also be applied in relation to tapeworms (Echinococcus multilocularis) and ticks until 31 December 2011.
As regards the new procedures which take the place of the committee's procedure, the Commission should be empowered under this regulation to adopt delegated acts under Article 290 of the treaty, through which the European Parliament and the Council delegate to the Commission the power to adopt non-legislative acts which have general application in order to add to or amend non-essential elements.
For example, in order that diseases other than rabies may be contained - diseases that could increase as a result of movements of pet animals - the Commission could adopt preventative health measures through delegated acts. In the second place, in order to allow for technical progress the Commission could, through delegated acts, adopt modifications to technical requirements with regard to identifying animals; and in the third place, they could, through delegated acts, adopt modifications to technical requirements in relation to anti-rabies vaccinations, in order to allow for scientific and technical developments.
We succeeded in agreeing the wording for all of this and for arrangements relating to the implementation of Article 290 of the treaty in relation to this dossier, and we kept all of this as consistent as possible with regard to the European Parliament's powers under the Treaty of Lisbon.
The agreement at first reading demonstrates how important the urgency of this dossier is to every person who took part.
Finally, I would like to say that the fact that a rapporteur from one of the small groups took on such a complicated dossier with the active cooperation of shadow rapporteurs from other political groups is an important democratic signal and something of which this institution should be proud. I would like, once more, to express my thanks to everyone from the three institutions - the Parliament, the Council and the Commission - who worked unremittingly on this dossier. I hope that colleagues will support this work through their votes.
Member of the Commission. - Mr President, I would like to thank the Committee on the Environment, Public Health and Food Safety for its work on this dossier. I would especially like to thank the rapporteur, Ms de Brún, for her efforts to reach an agreement on this issue, which is a sensitive one for some Member States. We also appreciate that, apart from the issues involved, she had to steer the process through the difficult part on delegated acts. Thank you very much.
I am pleased that the intense discussions held between the three institutions have resulted in a compromise text that fully reflects the technical measures proposed by the Commission and also addresses the necessary adaptation of the proposals to the Lisbon Treaty in a way that is acceptable to the Commission. Indeed, our joint work has been complicated and slowed down by this alignment. Nevertheless, the Council is now in a position to ensure that this work is finalised on time.
Before a vote is taken on the compromise text, I am pleased to confirm that the Commission does not intend to propose a further prolongation of the transitional regime, which will come to an end on 31 December 2011. This means that fully harmonised rules will be in place from 1 January 2012. However, the Commission does intend to propose a revision of the regulation in its entirety before 30 June 2011 and, in particular, the aspects of delegated and implementing acts.
As regards the notification of delegated acts, the Commission will also take account of the periods of recess of the institutions in order to ensure that the European Parliament and the Council are able to exercise their prerogatives within the time limits laid down in the relevant legislative acts.
Finally, I can confirm the Commission's commitment, jointly expressed with Parliament and the Council, that the provisions of this regulation shall be without prejudice to any further position of the institutions as regards the implementation of Article 290 of the Treaty on the Functioning of the European Union or individual legislative acts containing such provisions. I hope Parliament will support the compromise text, which I firmly believe properly addresses all concerns raised by this House.
Mr President, Commissioner, this is a very important report, partly because it looks at how we can make it easier for pet owners in Europe to transport their pets across national boundaries and partly because it deals with preventing the dangerous spread of diseases carried by pets throughout Europe.
As a Swedish Member of the European Parliament, I am particularly interested in this question, because there are two diseases which we fortunately do not yet have in Sweden, the dwarf tapeworm and, most importantly, rabies.
During the discussions on this proposal, I have been concerned on a number of occasions that we would need to amend the regulations we currently have in Sweden and that this would result in the dwarf tapeworm and rabies reaching Sweden. This would have appalling consequences, not least with regard to the way in which we exercise the right of public access to the countryside in Sweden, in other words, our opportunities to roam freely through the woods and fields.
I am very pleased to see today that Sweden will be able to retain its current exemptions, at least for a transitional period, which will allow us to ensure that these diseases do not enter our country.
Throughout the course of the process, we could not take it for granted that this would be the case. Even right at the end, a debate took place in the committee procedure which I, at any rate, was worried would create uncertainty and give rise to a loophole in the application of the procedure that would result in the risk of these diseases reaching Sweden.
I would like to extend my warm thanks to everyone who has worked hard to find solutions to enable pets to be transported across Europe and to ensure that the exceptions in countries where certain diseases are not present could be retained, so that we do not need to be concerned anywhere in Europe that new diseases will be introduced as a result of this proposal. I would like to thank the rapporteur, the Council and the Commissioner.
on behalf of the S&D Group. - Mr President, can I start by thanking Mrs de Brún, who took on this dossier expecting it to be fairly expeditious. It then became very complicated as we found ourselves negotiating whole new delegated acts without precedents for future acts, so congratulations to her and to the Council and Commission. Commissioner, one of your first tasks here is to find a solution.
A lot of the debate has been about the technical aspects of this legislation, but it is an important piece of legislation for lots of citizens, being about moving their pet freely around the EU. When we first adopted this legislation a few years ago, there was a lot of support for it, but we have this transitional period, which Mr Fjellner has mentioned, which is important to prevent diseases spreading to states that do not have those diseases.
I welcome the Commission's support for extending the transitional period so that, when we do have the new legislation, all countries will have the same legislation. We will, by that point, have much higher levels of animal health and animal welfare across the EU.
On the comitology issue, our group supports the compromise that has been negotiated. We think that Parliament should have parity - equality - with the Council in legislation. The whole issue was about the expert groups and who these experts should be. What we would like to say is that when we talk about experts being consulted, this has to refer to all experts, and the Commission will be looking with experts from the Member States, from non-governmental organisations, and also those perhaps which the European Parliament is recommending.
I am very pleased that we have this agreement. It enables the transitional period to be agreed in time for when the derogation runs out, and we look forward to hearing the Commission's new proposals for the future legislation.
on behalf of the ALDE Group. - Mr President, let us recall that free movement has been one of the fundamental pillars of the single European market, which aims to achieve increased competition and larger economies of scale and confers on the EU its main power of attraction. Over time, the ability of people to move freely within the EU has become not only a basic component of the internal market but a fundamental right.
By removing the barriers created by different national provisions and regulations, European citizens, as well as businesses, can thrive. Likewise, the possibility for EU citizens to carry their pets with them, without being subjected to specific national regulations and standards, is important, as it can significantly reduce their travel efforts and costs. I am pleased that the Commission proposal points in that direction.
I welcome the general regime passport, which will harmonise the animal health measures and controls that will facilitate the free movement of pet animals. At the same time, I agree that we need to guarantee a high level of protection for human and animal health. This transitional regime will allow more time for the right infrastructure and staff to be in place. So, under this argument, Parliament will certainly vote tomorrow to prolong the transitional regime for some Member States until the end of 2011, as these countries allegedly need to take specific health risks into account.
However, this is not the first time that some Member States have been allowed to apply more stringent health requirements than others. Initially, the transitional period lasted until July 2008. Then the transitional period was extended to 2010. Now we have agreed to a new prolongation. Thus, while I have some sympathy for the fears of the Member States who consider that their pet population is more prone to certain diseases, and I understand that the proposed prolongation would be simultaneously completed with EU-funded vaccination programmes to eliminate sylvatic rabies in some Member States, I believe that this should be the last extension of the special treatment enjoyed by these countries. We all know that asymmetrical measures and opt-outs will not bring the full benefits of the internal market in this area. So let us all agree that this transitional regime needs to be eliminated and that a level playing field has to be ensured as soon as possible.
Interestingly enough, the more contentious issue in this report has not been the content that has sparked heated debate among us on how to apply the new Lisbon Treaty provisions regarding the comitology procedure. This is the first codecision file where these provisions are to be put into practice. Given Parliament's extended powers under the new treaty, it was crucial for us that this particular regulation did not set a precedent for future decisions.
In this regard, I welcome the written statement which was agreed between Parliament and the Council during the trialogue, stating that this file should not be treated as a precedent.
on behalf of the ECR Group. - Mr President, first of all, let me begin by thanking the rapporteur for all her hard work on this report. What many of us felt at the beginning would be a dossier which would not cause us much of a problem turned out to be an awful lot more tricky than we thought.
Unfortunately, the rapporteur had to take the brunt of most of the negotiations, but she certainly had to work very hard to ensure this report got through within the necessary timeframe, which was very important as we were under pressure to secure the extension of her derogation which was due to run out in June of this year.
In my opinion, this is a small but vital piece of legislation which will protect those areas and those countries that are concerned by the threat of rabies; the disease continues to occur in some parts of the EU, and hopefully by the end of 2011, vaccination programmes will have proved successful in eradicating the disease once and for all.
Until then, however, we have found a way which allows us to continue to enforce our own stricter requirements under the transitional period before we move, in line with other EU Member States, to the general regime.
Mr President, I would like to thank Mrs de Brún for the excellent job she has done on updating this technical regulation on travel with pet animals within the territory of the EU. Many ordinary families find it a challenge to complete all the vaccinations and paperwork required for all the members of the family to go on holiday together. It is necessary, however, because some countries are fighting a hard, long-fought battle against uncontrollable animal diseases. Various measures have been taken: quarantine of varying lengths, double-checking with vets both before and after travel depending on the destination country, expensive compulsory vaccination of wild animals at national level - to name but a few. I can therefore well understand why some Member States fear any easing of their stringent national regulations, and I consider it necessary that we respect their high safety requirements and would like others to emulate them.
Consequently, I would like to ask the Commission whether it would not be a good idea nonetheless to implement veterinary border controls at which the owner of a pet animal must demonstrate that the animal travelling with him or her is free of dangerous diseases, has been vaccinated and has its papers in order in respect of the destination country. That would also provide an opportunity to check pig and other animal transports that do not meet EU requirements, and the smuggling of puppies and kittens which are far too young could also be exposed by border controls.
(DE) Mr President, Commissioner, welcome to the European Parliament. Ladies and gentlemen, I would also like to compliment the rapporteur who has done a competent job. The document covers many areas. In recent years, we have seen a growth in pets and domestic animals and naturally, also the desire to be able to take these animals with us on trips. That is right and it should be so, as being able to take your pet gives you an increased sense of well-being. For that reason, however, in Europe, we must have regulations to prevent the spread of animal epidemics. We have them. We have very good regulations in Directive 998/2003 and from 2011 we will have the European Vaccination Card, which will accurately document which vaccinations animals have received. Moreover, from 2011, electronic tagging will prevent confusion and deception.
In recent years, we have done a lot to curb animal epidemics in Europe, especially rabies, also through the achievements of the European Commission, which first pushed through and financed the vaccination of foxes. That is a very important matter and we should acknowledge it. These special regulations that are repeatedly approved for some countries are burdens for citizens. Here, the expense bears no relation to the benefit. I have received letters from many citizens complaining of annoying behaviour at borders. Let me just cite the United Kingdom as an example: arriving two days too early in a half-year stay means a EUR 3 000 fine and the animal is quarantined for six weeks. We should consider whether this kind of behaviour is right. Therefore, Commissioner, I think one more year, but then this must end. We have European regulations that apply to everyone. The risk of disease spreading - if the animal epidemic situation remains as it is, we must always presume that - no longer exists in this form with pets and domestic animals.
(DE) Mr President, Commissioner, welcome to Parliament. I would like to join my fellow Member, Mr Schnellhardt, by saying you have a major task in this area, to create genuinely equal conditions in the 27 Member States by 2010 so that household pets can be transported and brought from one country to another without obstacles.
Free movement for dogs and cats was certainly the goal of the 2003 regulation. Now, for the third time, we are making an exception. In the EU, some things take a really long time: ten years to tune such regulations. No country in the EU wants diseases to be introduced and I also wonder why 22 countries accept the idea of dogs and cats being allowed to travel with their owners and five countries do not.
You should examine whether the reality and the obstacles still correspond to these special provisions. I know that there are thorny debates at national level, but we are now one legal space and it is time, by 2011 at the latest, to introduce free movement, the single market for pets. The animal expert, Mr Schnellhardt, has already mentioned the conditions, namely that there is a vaccination card and that instruments like electronic tagging will be used, which will then give you access to the five countries when you are on holiday or travelling to work and wish to take your pets with you.
This regulation on pets will go down in history. It is, in fact, the first legal act since the Treaty of Lisbon and we wanted a level playing field with the Council of Ministers in the empowerment of the Commission for delegated acts. That was an uphill struggle, but it was worth it. My congratulations to Mrs De Brún for this report and, of course, for this procedure to begin a new era. That is why it is so important, because we have perhaps a hundred legal acts in a year, but 6 000 delegated acts, and from this we can gauge how important it is to set the new procedure on the right track from the beginning.
Mr President, I just wanted to say a few words in praise of the legislation we have. I understand it was based upon the United Kingdom's pet travel scheme, which was introduced about a decade ago. That helped us reduce dramatically the quarantine regulations we had in our country which had caused much distress to both pets and their owners. I understand the first animal to take advantage of the pets travel scheme was a dog called Frodo Baggins, and after that, many hundreds of thousands of animals have been able to travel more freely.
Then the EU brought in this legislation, following very similar principles, about five years ago, and it has proved a great success. Hundreds of thousands of animals now travel with their owners each year across Europe. I am told that 60% of them happen to be British animals, which may say something about the British character, but we will not go there in this forum. Of course, we have also kept the balance right. The concern was to enable movement without spreading disease, and the reality is that rabies has been kept very firmly under control - 2 700 cases 20 years ago down to less than 300 cases last year, and not one single case associated with the movement of domestic animals under this scheme.
I am somewhat disappointed that ferrets are not moving in the numbers that I originally anticipated. When this legislation was first discussed, many ferret owners in the United Kingdom came to me and asked why this legislation could not include their animals too. They wanted to take them to ferret exhibitions across Europe. The Commissioner is looking surprised, but there was a debate. Apparently you can vaccinate a ferret against rabies but the vaccination does not show, so it was problematic. Eventually, we decided that the incidence of rabies in domestic ferrets was so small that we could include them, but apparently, I am told, there have been relatively few movements. Perhaps one reason why - to answer Jo Leinen's point - is that in some countries, like Portugal, ferrets are still classified as vermin so pet owners are reluctant to take their animals to those countries. It could be worse - it could be China, I suppose.
Commissioner, just to finish, the great advantage to me is that I can now look to my constituents and, when they ask me what the European Union has done for them, I can say that we have made it possible for you to take your pet on holiday - your cat, your dog or your ferret.
Mr President, I understand that the original idea for the creation of pet passports came from the Official Monster Raving Loony Party in the UK, which probably best sums up this dangerous scheme.
My country had a compulsory six-month quarantine period for domestic pets. Under the EU pet passport system, this important bulwark against the spread of disease was summarily removed. The unelected European Commission was able to overrule the democratically elected British Government and introduce a system without a quarantine period that relies on vaccinations and the accuracy of paperwork.
As a farmer, I know something about vaccination. It is by no means a guarantee against animals bringing diseases across borders. The effectiveness of the vaccination can be compromised by many things, including its being administered to an animal that already has the disease it is being inoculated against. Vaccinated animals can also be carriers of the disease without displaying a symptom. Batches of vaccine of varying quality and forged paperwork is a real probability.
I understand there is no standardisation of enforcement of the scheme. Some countries require the formal passport while others will take documentation in any form; still others will not accept the passport as proof of vaccination. Many airlines are unable to provide details of the formal procedures and staff are poorly trained.
In other words, it is an accident waiting to happen. There is a saying in my country, 'If it is not broken, why fix it?' Such advice is wasted on the Commission.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, I would just ask the honourable gentlemen, would he not think his tirade against the European Union would be stronger if the British Government had not introduced similar legislation before the European Union did?
Mr President, I think that the European Union has become far too big, has far too many cultures, and I simply do not trust this system at all and it is going to get worse.
Mr President, I welcome the Commissioner and I thank the rapporteur for her work. Just to continue with Mr Agnew's point of 'if it ain't broke, don't fix it', I think that is exactly what we are doing here: we are extending derogations where Member States have asked that that happen, but we are allowing the movement of pets. I am sure those who are in the visitors' gallery thought that it was quite a simple matter to move pets between Member States, but because we are dealing with issues around animal health - and indeed human health - it is not quite so simple. We do need stringent rules and controls on that, while recognising that many British people, but also people from other Member States, like to bring their animals with them.
My worry about this report was that it might get bogged down in the technicalities of life after the Lisbon Treaty which, quite frankly, lots of people outside this Chamber should not worry about, or indeed know about - it was of importance to us as a Parliament. I think the rapporteur has settled the case very well on our behalf and has been congratulated for so doing. The danger was, had it slipped through the net, we would not have had in place measures to address the concerns of Sweden, Ireland, the UK and others. But we are in the right place now.
I think the future is much more important. Commissioner, you mentioned that you have plans to look at new legislation in this regard. I think that is what we should be talking about at this stage. What we all want in this House is high animal and human health standards, and this new legislation that you promise should ensure that.
So, well done to the rapporteur and to those involved in this report in bringing it to the stage it is at today. It has satisfied all concerns - not for all, perhaps, to my extreme left here, but for most of us. I hope you will consult wisely and widely in relation to what we need on new legislation on the transport of pets. We have it with farm animals; we need simplified but effective rules for pets.
(SV) Mr President, the Commission has produced a positive proposal to amend the regulation on the animal health requirements applicable to the transport of pet animals. I am particularly pleased that this will allow us to extend the period during which a number of countries, including Sweden, can retain their stricter regulations relating to rabies and dwarf tapeworm.
The Swedish Board of Agriculture, which is the relevant authority in Sweden, has said that, without the option of special controls, the tapeworm, for example, would probably become established in Sweden. This would have a negative impact on the freedom of access to the countryside, which is an important part of the everyday life of people in a country like Sweden.
I would like to thank the Commission, the rapporteur and the shadow rapporteurs for listening to our requirements and, therefore, making it possible to introduce what is initially a temporary solution.
Mr President, first of all, I would like to thank my colleague, Ms de Brún, for her hard work on this report.
The case of a 38-year-old woman who died in the Royal Victoria Hospital in Belfast last year was a tiny reminder of the ongoing threat posed by rabies to Ireland. It is believed that she contracted the disease when trying to break up a fight between two dogs while on a working holiday to South Africa.
More recently, four people had to receive preventive injections in Dublin after an illegally imported kitten started to act strangely and bit them.
Rabies is one of the oldest zoonotic diseases which affects humans, and is invariably fatal once symptoms have occurred. Global travel patterns mean that the disease is never far from our door.
It is for this reason that Ireland practises strict quarantine of imported animals, and it is only because of these stringent measures that we are able to maintain our status as rabies-free. In order to continue this record, it is crucial that the transitional agreement which this proposal would extend until the end of next year is not allowed to lapse in July 2010.
The additional safeguards proposed are also crucial to both human and animal health, as they would help solve the fight not just against rabies but also against specific ticks and tapeworms from which Ireland is currently free.
By accepting this proposal, this House would facilitate the fight against rabies and provide a base for its eradication across Europe. For these reasons, the urgency of this matter must not go unstated.
(SK) I agree with the amendment to the regulation on animal health requirements applicable to the non-commercial movement of pet animals, which de facto facilitates movement across borders within the European Union.
I would also like to acknowledge the work done by the rapporteur, who has produced a top-quality report, including such measures that would lead to vaccination against rabies and other diseases, as well as further preventive actions. I am convinced that in just taking such a step, we will totally harmonise standards in the European Union's internal market and move toward the so far most extensive elimination of the threat from transmission of these diseases.
However, I am aware of the ongoing risks and the dangers in the transport of animals and, therefore, I support a reasonable extension of the transition periods for Members States such as Malta, Ireland and Sweden, whose internal standards are stricter. This is a prudent approach which particularly stresses prevention and takes the special characteristics of the respective countries into account.
(RO) I would first of all like to congratulate the rapporteur on all her hard work, along with all those who made this compromise possible. I am pleased that the report allows Member States to continue implementing their protection measures against the spread of rabies, and also that it will result in the free and safe movement of pets throughout Europe after 2011.
I think that a good compromise has been achieved, which provides an effective response where Member States have justified concerns about the spread of certain diseases, while also offering the guarantee that when delegated power is used, the Commission will consult a number of experts - from the Commission, Member States, NGOs or from national parliaments.
In a wider context, we have received written assurances that this report will not set a precedent for the use of delegated powers in the future. As a result, consideration will be given to Parliament's concerns about creating a precedent for the new comitology procedure under the Treaty of Lisbon.
(DE) Mr President, the efforts of the European Union to stem or completely eradicate animal epidemics and diseases like rabies are, of course, extremely laudable and it is certainly very positive that measures are being taken to facilitate cross-border tourism with pets.
The European Vaccination Card, vaccination programmes or even the electronic tagging of pets are indeed sensible measures that may make this easier. However - and I know this from our experience in Austria - there are phenomena that threaten this. For example, the illegal smuggling of puppies from cheap Eastern European countries to Central Europe or the European Union repeatedly leads to the introduction of diseases.
The mass transport of animals across the EU, including in Austria, could also allow dangerous diseases to reoccur. Wild animals are furthermore liable to ignore border controls and may, of course, also repeatedly lead to the spread of animal epidemics like rabies. It will be necessary to take measures in this area.
Member of the Commission. - Mr President, I think that we can all be proud of the swift progress made on this file, which has been conducted under extreme time pressures and in a difficult legal context.
The 18-month prolongation of the transitional regime regulating the movement of pets into five Member States will give them the time to adapt to the regime which applies in the rest of the European Union. I have also confirmed that the Commission does not intend to propose a further prolongation of this transition time.
At the same time, it will allow the Commission to prepare a comprehensive proposal aimed at revising the regulation in its entirety and, in particular, bringing the old comitology provisions into line with the spirit and the letter of the Lisbon Treaty.
I have to agree that this is an important file for European citizens, and I am pleased that we have had a successful conclusion.
Mr President, I would also like to welcome Commissioner Dalli to the European Parliament and I also welcome the opportunity to work with Commissioner Dalli. I welcome his statement to the Parliament this evening. As he said, the substance of my report agrees with the approach of the Commission's proposal.
I would also like to express my thanks to everyone who spoke in tonight's debate; most of them in favour of the proposed system, with only a few people in opposition.
The Commission's proposal and my report use a scientifically-based approach. In light of the different situations regarding rabies in Member States, the Commission chose a safe, precautionary approach. It is appropriate that the end of the proposed extension coincides with the period in which it is expected that the European Commission will put an end to EU funding for a vaccination programme aimed at eradicating rabies in wild animals in some Member States.
As Commissioner Dalli and Mrs Vălean said in relation to the proposed date, the structure in place can be changed and the staff that are already there can be retrained. The transitional system will be extended in five Member States until the end of 2011 and by that time, provisions relating to the non-commercial movement of pets will be the same all over the EU. In the meantime, people will be able to cross EU borders with their pets, but the transitional system will be in place to allow some Member States to apply stricter controls during that period.
Again, I would like to express my thanks to everyone who helped with this work. The work was occasionally complicated, but although it was hard, it was worthwhile in the end. Thank you all.
The debate is closed.
The vote will take place tomorrow (Tuesday, 9 March 2010).
Written statements (Rule 149)
in writing. - (CS) The aim of Regulation (EC) No 998/2003 on the animal health requirements applicable to the non-commercial movement of pet animals, which entered into effect on 3 July 2003, was to make it easier for pet owners to travel with their pets. This was to be achieved through the introduction of a passport showing that an animal has been inoculated against rabies, and stipulating the obligation to mark animals in order for them to be clearly identified. The proposed amendment, in addition to making the original regulation more specific in technical terms, again extends the period during which journeys with dogs and cats to Finland, Ireland, Malta, Sweden and the United Kingdom are subject to stricter requirements. The differences in the protective measures of the previously-mentioned Member States, especially the different time-limits for inoculations and serological examinations and the different deadlines for anti-parasite examinations, unnecessarily complicate and increase the cost of travelling with pets in the EU. In practice, this means that a sizeable number of EU citizens will be discriminated against unnecessarily for a further year and a half when exercising their right to free movement between EU countries. The repeated extensions of the time period may indicate that the Commission set the period incorrectly in the original directive, without regard to the actual state of affairs, or that certain Member States were unable or unwilling to implement Regulation 998/2003 on time. In any case, such exemptions do not show an even-handed approach on the part of the Commission to the implementation of general regimes in EU Member States.